DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-36 are allowed over the prior art of record.
Independent claim 1 is allowed since the claims discloses an under-display sensor of measuring brightness of ambient light and being disposed under a display having a pixel configured for generating light, and a display retardation layer and a display polarization layer, both being disposed over the pixel, comprising: a light selection layer, having a first optical path and a second optical path through which a display circularly-polarized light generated by an ambient light and an unpolarized light generated by a pixel pass; an optical sensor, having a first receiver configured for measuring light that has passed the first optical path and a second receiver configured for measuring light that has passed the second optical path; and a color filter layer, interposed between the light selection layer and the optical sensor, and configured for passing light that has passed the first optical path and the second optical path for each wavelength band, wherein the first optical path passes all of the display circularly-polarized light and the unpolarized light, wherein the second optical path blocks the display circularly-polarized light and passes the unpolarized light.
Claims 2-3, 5-6, and 8-24 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 4 is allowed since the claims discloses an under-display sensor of measuring brightness of ambient light and being disposed under a display having a pixel configured for generating light, and a display retardation layer and a display polarization layer, both being disposed over the pixel, comprising: a light selection layer, having a first optical path and a second optical path through which a display circularly-polarized light generated by an ambient light and an unpolarized light generated by a pixel pass, wherein the light selection layer comprises: a first sensor retardation layer, having a first slow axis; a second sensor retardation layer, having a second slow axis orthogonal to the first slow axis; and a sensor polarization layer, configured for forming the first optical path under the first sensor retardation layer and the second optical path under the second sensor retardation layer, wherein the first sensor retardation layer and the second sensor retardation layer are disposed in a zigzag arrangement; an optical sensor, having a first receiver configured for measuring light that has passed the first optical path and a second receiver configured for measuring light that has passed the second optical path; wherein the first optical path passes all of the display circularly-polarized light and the unpolarized light, wherein the second optical path blocks the display circularly-polarized light and passes the unpolarized light.
Independent claim 7 is allowed since the claims discloses an under-display sensor of measuring brightness of ambient light and being disposed under a display having a pixel configured for generating light, and a display retardation layer and a display polarization layer, both being disposed over the pixel, comprising: a light selection layer, having a first optical path and a second optical path through which a display circularly-polarized light generated by an ambient light and an unpolarized light generated by a pixel pass, wherein the light selection layer comprises: a first sensor retardation layer; a first light transmission layer, being alternately disposed with the first sensor retardation layer; a second sensor polarization layer, configured for forming the second optical path under the first sensor retardation layer; and a second light transmission layer, configured for forming the first optical path under the first light transmission layer; an optical sensor, having a first receiver configured for measuring light that has passed the first optical path and a second receiver configured for measuring light that has passed the second optical path; wherein the first optical path passes all of the display circularly-polarized light and the unpolarized light, wherein the second optical path blocks the display circularly-polarized light and passes the unpolarized light.
Independent claim 25 is allowed since the claims discloses an under-display sensor of measuring brightness of ambient light and being disposed under a display having a pixel configured for generating light, and a display retardation layer and a display polarization layer, both being disposed over the pixel, comprising: a light selection layer, having a first optical path and a second optical path through which a display circularly-polarized light generated by an ambient light and an unpolarized light generated by a pixel pass; and an optical sensor, having a first receiver configured for measuring light that has passed the first optical path and a second receiver configured for measuring light that has passed the second optical path; wherein the first optical path passes all of the display circularly-polarized light and the unpolarized light, and the second optical path blocks the display circularly-polarized light and passes the unpolarized light; wherein the first receiver and the second receiver are respectively located in at least two chips that are physically separated, wherein the under-display sensor is simultaneously driven under the control of a controller when at least two chips are connected to the controller through I2C communication.
Claims 26-36 are allowed as being dependent upon aforementioned independent claim 25.
None of the prior art, alone or in combination, discloses or suggests all of the limitations of the independent claims as well as a first sensor retardation layer; a first light transmission layer, being alternately disposed with the first sensor retardation layer; a second sensor polarization layer, configured for forming the second optical path under the first sensor retardation layer; and a second light transmission layer, configured for forming the first optical path under the first light transmission layer; an optical sensor, having a first receiver configured for measuring light that has passed the first optical path and a second receiver configured for measuring light that has passed the second optical path; wherein the first optical path passes all of the display circularly-polarized light and the unpolarized light, wherein the second optical path blocks the display circularly-polarized light and passes the unpolarized light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694